
	
		I
		111th CONGRESS
		1st Session
		H. R. 2604
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Hodes (for
			 himself and Mrs. Lummis) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Additional standard deduction
			 for real property taxes for nonitemizers made permanent
			(a)In
			 generalSubparagraph (C) of
			 section 63(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 in the case of any taxable year beginning in 2008 or
			 2009,.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
